Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 24, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129929                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129929
                                                                   COA: 261627
                                                                   Wayne CC: 00-012692
  LARRY HEARNS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 14, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 24, 2007                      _________________________________________
           s0416                                                              Clerk